Bates, Judge,
delivered the opinion of the court.
This is an action of ejectment for an undivided interest in a tract of land in the county of St. Charles. The plaintiff having made a prima facie case, the defendant in order to show title in himself gave in evidence a sheriff’s deed of the premises, made upon a sale under a judgment in partition to which the plaintiff was a party. The only questions presented are as to the validity of that judgment. Whatever error may have occurred in the course of the proceedings, if the judgment be valid, it is sufficient to support the deed. It is objected to the judgment that the plaintiff, who was then a minor, was not properly a party, because he had no notice of the proceeding. The record of that judgment shows first the style of the cause in which Francis Tosti is petitioner v. Marie Louise Latreille and a number of others, among whom are William N. Fulkerson, guardian ad litem of Gabriel Latrielle (the plaintiff). It then states that Francis *237Yosti filed bis petition, <fcc., and that “ it appearing to the court that all of said defendants have been duly notified of this application, the court proceeds to ascertain and determine the rights, titles and interests of the parties,” including the plaintiff herein, and renders judgment that partition be made.
This record, imparting absolute verity, is conclusive that all of the defendants had been duly notified of the application, and that the plaintiff herein was one of the defendants represented by his guardian ad litem, Fulkerson. At the nest term of the court the parties appeared, and it appearing that partition in kind of the premises could not be made without great prejudice to the owners, the final judgment was rendered for the sale of the property. Although the judgment that partition be made was rendered at the first term, that, if it be an irregularity, was not such as to render the judgment void.
The Circuit Court, therefore, did not err in declaring the judgment in the partition suit valid, and that concluding the case the judgment is affirmed.
Judges Bay and Dryden concur.